UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 13-4245


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

IRVINE JOHNSTON KING, a/k/a Irvine Johnson King,

                Defendant - Appellant.



                            No. 13-4246


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

AISHA RASHIDATU KING,

                Defendant - Appellant.



Appeals from the United States District Court for the Eastern
District of Virginia, at Alexandria.   Claude M. Hilton, Senior
District Judge. (1:12-cr-00180-CMH-1; 1:12-cr-00180-CMH-2)


Submitted:   November 25, 2013            Decided:   December 6, 2013


Before DUNCAN, DAVIS, and FLOYD, Circuit Judges.
Affirmed by unpublished per curiam opinion.


Eric A. White, John P. Elwood, VINSON & ELKINS LLP, Washington,
D.C., for Appellants.     Dana J. Boente, Acting United States
Attorney, Timothy D. Belevetz, Assistant United States Attorney,
Alexandria, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

            Irvine     Johnston            King     and   Aisha       Rashidatu      King

(collectively,     “the      Kings”)        were    convicted      following     a   jury

trial of conspiracy to commit health care fraud, in violation of

18 U.S.C. § 1349 (2012), numerous counts of health care fraud,

in    violation   of   18    U.S.C.        § 1347    (2012),    and    two    counts    of

aggravated identity theft, in violation of 18 U.S.C. § 1028A

(2012).     In these consolidated appeals, the Kings argue that the

district court erred in responding orally to the jury’s request

for a written copy of the jury instructions pertaining to the

statutory    elements       of       the   Kings’   offenses.       We   disagree      and

affirm.

            Because the Kings timely objected, we review for an

abuse of discretion the district court’s decision to respond to

the jury’s request and the form of that response.                        United States

v. Foster, 507 F.3d 233, 244 (4th Cir. 2007).                             Likewise, a

district court’s decision not to provide a jury with a written

copy of the instructions is reviewed for an abuse of discretion.

United States v. Jones, 353 F.3d 816, 818 & nn.2-3 (9th Cir.

2003) (collecting cases).                  “In responding to a jury’s request

for   clarification     on       a    charge,     the   district    court’s     duty   is

simply to respond to the jury’s apparent source of confusion

fairly and accurately without creating prejudice.”                           Foster, 507
F.3d at 244 (internal quotation marks and alteration omitted).

                                              3
“The particular words chosen, like the decision whether to issue

any clarification at all, are left to the sound discretion of

the district court,” United States v. Smith, 62 F.3d 641, 646

(4th Cir. 1995), and “[a]n error requires reversal only if it is

prejudicial in the context of the record as a whole.”                             Foster,
507 F.3d at 244.

              Here,    we    conclude      that   the       district    court     did    not

abuse its discretion.           The Kings identify no legal error in the

district       court’s        response      to        the      jury’s    request         for

reinstruction,         and    the    district         court’s    comments       primarily

tracked      the     relevant    portion     of       the    court’s    original        jury

instructions, to which the Kings did not object.                           Accordingly,

the record does not support the partiality the Kings suggest.

See United States v. Martinez, 136 F.3d 972, 977-78 (4th Cir.

1998); Smith, 62 F.3d at 645-46; United States v. United Med. &

Surgical Supply Corp., 989 F.2d 1390 (4th Cir. 1993).

              Also     unavailing     is    the       Kings’    reliance     on    United

States v. Van Dyke, 14 F.3d 415 (8th Cir. 1994), and suggestion

that   the    district       court   left       the    jury     hopelessly      confused,

improperly deprived of written instructions, and biased by the

court’s      comments       during   trial.           Assuming    for    the    sake     of

argument that the Kings’ charges were as complicated as they

claim, the jury never requested a full written copy of the jury

instructions, and the Kings expressly agreed with the district

                                            4
court’s refusal to provide such — a sharp break with the facts

of Van Dyke.      See id. at 423.          Also unlike Van Dyke, the jury

here did not seek further clarification following the district

court’s reinstruction, and thus there was no clear indication

that the jury remained confused regarding the elements of the

Kings’ offenses.       Id.; see United States v. Burgess, 684 F.3d
445, 453-54 (4th Cir.), cert. denied, 133 S. Ct. 490 (2012); see

also United States v. Glover, 681 F.3d 411, 423 (D.C. Cir.),

cert. denied, 133 S. Ct. 548 (2012), and 133 S. Ct. 559 (2012),

and 133 S. Ct. 568 (2012); United States v. Sotelo, 97 F.3d 782,

792-93 (5th Cir. 1996).            Further, the record also belies the

Kings’ claim that the district court’s comments during trial

signaled incredulity of the Kings’ defense.             For these reasons,

we conclude that the district court did not abuse its discretion

in responding to the jury’s request for reinstruction.

           Accordingly, we affirm the district court’s judgments.

We   dispense   with   oral   argument      because   the   facts   and   legal

conclusions     are   adequately    presented   in    the   materials     before

this court and argument would not aid the decisional process.



                                                                     AFFIRMED




                                       5